Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is drawn to a cleaning implement comprising melamine-formaldehyde foam, wherein the melamine-formaldehyde foam comprises 0.5 weight % of at least one linear polymer with a number average molecular weight Mn in the range of 4000 g/mol, wherein the linear polymer is polyethylene glycol, wherein the cleaning implement is obtained by foaming and crosslinking a mixture of a melamine-formaldehyde precondensate and the linear polymer; and 
A process of producing the cleaning implement comprising the steps of: a) producing an aqueous mixture M comprising 100 parts by weight of the melamine-formaldehyde precondensate, 2 to 4 parts by weight of the curative, 0.2 to 5 parts by weight of a surfactant mixture, 0.1 to 5 parts by weight of at least one salt of an inorganic acid and/or of an organic carboxylic acid, 1 to 40 parts by weight of the blowing agent, 0.1 to 5 parts by weight of the at least one PEG linear, polymer, 0 to 20 parts by weight of one or more further additives, and 25 to 60 parts by weight of water, b) 
No prior art teaches addition of polyethylene glycol (PEG) into
mixture M prior to heating and foaming the mixture, which addition of PEG to the mixture prior to heating results in PEG incorporated reactively into polymer foam.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ